IN THE COURT OF APPEALS OF IOWA

                                      No. 21-1359
                                Filed February 16, 2022


IN THE INTEREST OF W.N., H.K., and C.N.,
Minor Children,

S.N., Father,
       Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Carrie K. Bryner,

District Associate Judge.



       The father appeals the modification of the dispositional order and

permanency goal in child-in-need-of-assistance proceedings. AFFIRMED.



       Dana A. Judas of Nazette, Marner, Nathanson & Shea, L.L.P., Cedar

Rapids, for appellant father.

       Thomas J. Miller, Attorney General and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Kimberly Ann Opatz of the Linn County Advocate, Cedar Rapids, attorney

and guardian ad litem for minor children.




       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                          2


SCHUMACHER, Judge.

        A father appeals the modification of the dispositional order and modification

of the permanency goal in child-in-need-of-assistance (CINA) proceedings. As the

father was unable to maintain sobriety, the district court properly modified the

dispositional order and properly modified the permanency goal. We affirm the

decision of the district court.

        I.      Background Facts & Proceedings

        S.N. is the father of W.N., born in 2006; H.K., born in 2013; and C.N., born

in 2015.      Each child has a separate mother.1      The father has a history of

alcoholism, substance abuse, and mental-health problems.

        The father was caring for the three children in September 2019 when an

allegation arose that he physically assaulted C.N.’s mother. There were also

concerns that the father had been caring for the children while intoxicated. On

September 7, a social worker went to the home. The father was intoxicated and

threatened to commit suicide. The children were removed from his care and

placed with relatives.

        The     children    were     adjudicated   CINA      under    Iowa     Code

section 232.2(6)(c)(2) and (n) (2019). On September 26, the father was charged

with possession of drug paraphernalia. He also continued to drink alcohol to the

point of intoxication. Disposition was completed in October. The permanency goal

was to return the children to their home. On November 23, the father assaulted




1   The mothers have not appealed.
                                         3


the mother of H.K. while he was intoxicated. He was charged with domestic abuse

assault.

       The father completed a substance-abuse treatment program in February

2020. In March, he progressed to semi-supervised visits. In July, he began

extended overnight visits with the children.2      In August, however, the father

relapsed, and the visits with his children reverted to semi-supervised. In a review

order filed on October 13, C.N. was returned to the custody of his mother and the

permanency goal for C.N. was changed to “remain in the mother’s home.” The

court ruled that the Iowa Department of Human Services (DHS) had discretion to

give the father extended overnight visitation with the children.

       On January 4, 2021, the State requested the children be placed in a trial

home placement with the father.3 This included having C.N. and C.N.’s mother

live with the father. On February 2, the court ordered that custody of W.N. and

H.K. be returned to the father under the protective supervision of DHS. Custody

of C.N. was placed with the child’s mother and the father. The permanency goal

for W.N. and H.K. was to “remain in father’s home.”

       In March, the father relapsed and continued to struggle with maintaining

sobriety. At times, he went on day-long drinking binges. C.N.’s mother attended

an inpatient substance-abuse treatment program, taking H.K. and C.N. with her.

W.N. went to stay with relatives. The father attended services to work on sobriety.



2 In July 2020, H.K. and C.N. were placed in a trial home placement with C.N.’s
mother.
3 DHS mistakenly believed there was authorization for a trial home placement prior

to the court’s order, and the trial home placement actually began in December
2020.
                                         4


On June 15, the court entered a permanency review order continuing prior orders.

The family moved back in together.

       On August 23, C.N.’s mother reported she was in the hospital with her baby

and she was concerned the father was caring for the other children while

intoxicated. A social worker went to the home. The father drove up with the three

children in the car. Law enforcement told DHS that the father did not exhibit

enough signs to initiate field sobriety tests. However, the social worker believed

the father appeared to be intoxicated “by the way he walked and talked and paced

around the home and outside.” He admitted drinking the night before. He refused

to take a breath test. He consumed alcohol when the social worker was at the

home that day. The children were removed from his custody. W.N. was placed

with a paternal uncle, H.K. was placed with a maternal aunt, and C.N. was placed

with his mother.

       On September 16, the district court entered an order finding the father “has

still not been able to maintain his sobriety. The children cannot remain in his care

as he is not a safe and sober caregiver.” The court determined termination of the

parents’ rights was not appropriate based on “the children’s age and their bond

with their parents.” W.N. and H.K. were placed in the guardianship and custody of

relatives for purposes of long-term care. C.N. was placed with his mother under

the protective supervision of DHS. The permanency goal for W.N. and H.K. was

changed to maintain the child in relative placement under a guardianship, and the

goal for C.N. was changed to remain in the custody of his mother. The father

appeals the district court’s order.
                                         5


       II.    Standard of Review

       The juvenile court’s decisions in CINA proceedings are reviewed de novo.

In re L.H., 904 N.W.2d 145, 149 (Iowa 2017). We are not bound by the factual

findings of the juvenile court, but we give weight to those findings. In re J.S., 846

N.W.2d 36, 40 (Iowa 2014). The court’s “determinations must be based upon clear

and convincing evidence.” Id. at 41. Our primary consideration is the best interests

of the children. In re D.S., 563 N.W.2d 12, 14 (Iowa Ct. App. 1997).

       III.   Modification of the Dispositional Order

       The father contends the district court improperly modified the dispositional

order by removing the children from his custody. He states there was insufficient

evidence to show he was under the influence of alcohol on August 23, 2021. He

argues that the social worker who believed the father was under the influence

called police officers to the scene but the evidence did not show officers noticed

any obvious signs he was intoxicated. The father asserts that he was addressing

his mental-health problems and there were no recent instances of domestic

violence.

       A dispositional order may be modified when “[t]he purposes of the order

cannot reasonably be accomplished.”4 Iowa Code § 232.103(4)(b). “Iowa Code

section 232.102(4) provides the court should not transfer custody of a child from



4 The father does not claim a substantial change in circumstances is required, or
that the State failed to show there had been a substantial change in circumstances.
“Some of our recent case law notes that although past cases from the supreme
court required a party seeking modification of a dispositional order to establish a
material and substantial change in circumstances, section 232.103 was
subsequently amended and no longer requires such a showing.” In re E.R.,
No. 21-1345, 2021 WL 5919041, at *3 (Iowa Ct. App. Dec. 15, 2021).
                                          6


the child’s parent unless ‘[t]he child cannot be protected from some harm which

would justify the adjudication of the child as a child in need of assistance and an

adequate placement is available.’” In re L.B., No. 20-1662, 2021 WL 1400089, at

*2 (Iowa Ct. App. Apr. 14, 2021) (alteration in original) (quoting Iowa Code

§ 232.102(4)(a)(2)). “[T]he court must make a determination that continuation of

the child in the child’s home would be contrary to the welfare of the child, and shall

identify the reasonable efforts that have been made.” Iowa Code § 232.102(4)(b).

       Mary Dobrochowski, the DHS case manager for the family, testified the

father was not able to maintain sobriety. On August 23, the father told police

officers he quit drinking at 4:00 a.m. that day. Dobrochowski testified she believed

he was still under the influence of alcohol when she saw him drive up with the

children. She testified:

              Q. And what specifically did you observe that made you
       believe that he was still under the influence? A. Just his demeanor
       and the way he was talking to me, the way he was pacing in and out
       of the house, coming outside, sitting down in the chair, standing up,
       going to his truck, getting cigarettes, just that constant back and
       forthness.
              Q. And is that his usual demeanor? A. It’s been the demeanor
       I’ve noticed when he’s been under the influence.

Dobrochowski stated the children would be at risk of harm if placed with the father.

       At the September 9, 2021 hearing, the father testified he had been

hospitalized for alcohol detoxification on September 6, just a few days before the

hearing. He also stated the children were in the home when he was drinking on

the evening of August 22 into the morning of August 23 and there were no other

caretakers in the home. The father refused to take a breath test when confronted

with the allegation that he had been driving while under the influence.
                                         7


       The court found the DHS case manager’s testimony more credible than the

father’s testimony concerning whether the father was driving under the influence

of alcohol with the children on August 23. The court stated, “While [the father]

claims to only drink after the children are in bed, the [c]ourt does not find that

testimony to be credible.” The court concluded, “The children cannot remain in his

care as he is not a safe and sober caregiver.” We give the juvenile court’s

credibility findings “respectful consideration.” In re A.B., 957 N.W.2d 280, 293

(Iowa 2021).

       We conclude the court properly determined that continuation of the

children’s placement with the father would be contrary to their best interests, given

the father’s continued use of alcohol. Evidence in this record demonstrates the

father cannot safely care for the children. We affirm the removal of the children

from the father’s custody and modification of the dispositional orders.

       IV.     Permanency Goal

       The father claims the district court should not have changed the

permanency goals. In the CINA adjudication order, the permanency goal was to

return the children to their home. In a review order filed on October 13, 2020, C.N.

was returned to the custody of his mother and the permanency goal for C.N. was

changed to “remain in the mother’s home.” On February 2, 2021, the permanency

goal for W.N. and H.K. was changed to “remain in father’s home.”                 On

September 16, the court changed the permanency goal for W.N. and H.K. to

“maintain the child in relative placement under a guardianship,” and for C.N. to

“remain in the home” with the mother.
                                          8


       After a permanency hearing, “the court shall enter written findings and make

a determination identifying a primary permanency goal for the child.” Iowa Code

§ 232.104(1)(c). “[I]n the modification of a permanency order, we look solely at the

best interests of the child.” In re W.L., No. 19-1303, 2019 WL 6358449, at *3 (Iowa

Ct. App. Nov. 27, 2019). The court’s decision must be supported by clear and

convincing evidence. See In re K.G., No. 19-0650, 2019 WL 3317349, at *2 (Iowa

Ct. App. July 24, 2019).

       The father’s arguments on this issue are the same as those raised in his

claims regarding removal of the children. The continuation of the children in the

father’s home was contrary to their welfare due to his continued problems with

maintaining sobriety. The father was unable to continue to care for the children in

a safe and sober manner. The children need stability, which the father was unable

to provide. W.N. had been removed from the father’s custody four times, and H.K.

and C.N. had been removed two times. We conclude it was in the children’s best

interests to modify the permanency goal for W.N. and H.K. to be placed in

guardianships with relatives and for C.N. to be in the custody of the child’s mother.

       We affirm the decision of the district court.

       AFFIRMED.